UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4051
DELORISE HAWKINS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-01-107)

                      Submitted: June 4, 2002

                      Decided: June 25, 2002

      Before WIDENER, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Brian J. Grossman, ECK, COLLINS & MARSTILLER, Richmond,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
Olivia N. Hawkins, Assistant United States Attorney, Richmond, Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. HAWKINS
                             OPINION

PER CURIAM:

   Delorise Hawkins appeals her convictions, following a bench trial,
for maintenance of a place for distribution, use, and storage of con-
trolled substances, 21 U.S.C.A. § 856 (West 1999 & Supp. 2001), and
possession with intent to distribute cocaine base, 21 U.S.C.A. § 841
(West 1999 & Supp. 2001). Hawkins claims the evidence is insuffi-
cient to support the convictions. We disagree and accordingly affirm.

   On direct appeal of a criminal conviction, a factfinder’s verdict
must be sustained if there is substantial evidence, viewed in the light
most favorable to the government, to support it. Glasser v. United
States, 315 U.S. 60, 80 (1942). The Government produced evidence
that Hawkins sold cocaine base ("crack") to Kelvin Hatchet in the
front yard of her home, located at 1513 Williamsburg Road, Rich-
mond, Virginia, on February 8, 2001. During the course of this trans-
action, Hawkins told Hatchet to inform other people the area was her
"territory," implying that the "territory" involved the drug trade. The
following day, the Richmond police executed a search warrant at
Hawkins’ home and found 5.38 grams of crack on Hawkins’ dining
room table and a rock of crack in the pocket of the shorts Hawkins
was wearing. Based on this evidence, the district court could properly
infer that Hawkins maintained a place for the distribution, use, and
storage of controlled substances and possessed crack cocaine with the
intent to distribute it.

   Accordingly, we affirm Hawkins’ convictions. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                          AFFIRMED